DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, and species election of Bepridil in the reply filed on September 16, 2022 is acknowledged with appreciation.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The non-elected species, i.e., pharmaceutical compositions comprising a compound other than Bepridil, are also presently withdrawn from consideration.

Claim Rejections - 35 USC § 112(a)
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 1-7 and 10-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
	The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. In particular, support cannot be found for any/ all pharmaceutical composition(s) that provide inhibition of severe acute respiratory syndrome-coronavirus 2 (SARS-CoV-2) main protease (MPro), as instantly claimed.
	The MPEP §2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. In the case of chemical entities, Applicant's attention is further directed to Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), which notes that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, “not a mere wish or plan for obtaining the claimed chemical invention.” While the court recognizes that, “[i]n claims involving chemical materials, generic formulae usually indicate with specificity what the generic claims encompass” (Id.), it is also recognized that for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim and/or the genus must be sufficiently detailed to show that applicant was in possession of the claimed invention as a whole (see Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555 (Fed. Cir. 1991)). If a genus has substantial variance, the disclosure must present a sufficient number of representative species that encompass the genus in order to adequately describe the genus (i.e., the disclosure must describe a sufficient variety of species to reflect the variation within that genus). See MPEP § 2163.  Otherwise, as stated by the court in Ariad Pharmaceuticals, Inc., v. Eli Lilly and Company (Fed. Cir. 2010), “a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus, i.e., a composition that “provides inhibition of severe acute respiratory syndrome-coronavirus 2 (SARS-CoV-2) main protease (MPro).”  In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the Applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.”
	In the instant case, it is evident that the genus of compounds embraced by any/ all “pharmaceutical composition(s) that provides inhibition of severe acute respiratory syndrome-coronavirus 2 (SARS-CoV-2) main protease (MPro)” has substantial variance.  Indeed, the genus potentially embraces thousands of potential compounds bearing no structural resemblance to one another what-so-ever. Yet, the instant Specification discloses and tests only approximately 18 compound species (Table 2 at page 55). While the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number of species to adequately describe a broad generic. For example, in In re Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d 1008 (Fed. Cir. 1989). In the instant case, it is similarly determined that the disclosure of 18 structurally related compounds does not adequately describe a genus embracing thousands of additional compound species bearing no structural relationship with those 18 disclosed compounds. That is, the Specification does not disclose a sufficient variety of species to reflect the extreme variance in the genus.  
	The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 
	
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al., BioRxiv (published February 5, 2020), as evidenced by Anand et al., and in view of GlobalRPh, web printout of https://globalrph.com/drugs/calcium-channel-blockers/ (published 2017).
	Claim 1 is directed to a method of treating COVID-19 in a patient in need thereof, said method comprising the step of administering a pharmaceutical composition to the patient, (more specifically wherein the pharmaceutical composition comprises the compound bepridil (claim 9)), wherein the pharmaceutical composition provides inhibition of severe acute respiratory syndrome-coronavirus 2 (SARS-CoV-2) main protease (MPro). Claim 2 is drawn to claim 1, and limits wherein COVID-19 is caused by infection with SARS-CoV-2 or a mutation of SARS-CoV-2.  Claim 8 is drawn to claim 1, and limits wherein the pharmaceutical composition comprises a compound selected from the group consisting of pimozide, ebastine, and bepridil.
	Claim 10 is directed to a method of inhibiting severe acute respiratory syndrome-coronavirus 2 (SARS-CoV-2) main protease (MPro) in a patient infected with SARS-CoV-2, said method comprising the step of administering a pharmaceutical composition to the patient, (more specifically wherein the pharmaceutical composition comprises the compound bepridil (claim 15)), wherein the pharmaceutical composition provides inhibition of SARS-CoV-2 Mpro. Claim 14 is drawn to claim 10, and limits wherein the pharmaceutical composition comprises a compound selected from the group consisting of pimozide, ebastine, and bepridil.

	Nguyen et al. teach a small genus of 15 drugs that demonstrate anti-SARS-CoV2 3CL protease activity and are potentially highly potent anti-2019-nCoV drugs, wherein “the high structural similarity [96%] between the two [3CL] proteases suggests that anti-SARS-CoV chemicals can be equally effective for the treatment of 2019-nCoV” (page 3, third paragraph and page 11 under “Conclusion”). Nguyen et al. specifically name the calcium channel blocker Clevidipine as having potent anti-SARS-CoV 3CL activity in Table 1 (page 5). As evidenced by Anand et al., 3C-like protease (3CLpro) is also known as the main protease (Mpro).
	As such, Nguyen et al. suggest the administration of the anti-SARS-CoV2 3CL protease drug Clevidipine for the treatment of COVID-19 in a patient in need thereof, but are silent to the administration of Bepridil. 
	Yet, GlobalRPH discuss 11 commonly calcium channel inhibitors, in particular Clevidiprine, administered via intravenous injection, and Bepridil, administered orally.
	Thus, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Nguyen et al. and substitute one known calcium channel blocker for another in the treatment of COVID-19, (i.e., Bepridil for Clevidiprine), particularly since oral administration is preferred over intravenous administration, e.g., due to cost, convenience, treatment schedule, etc.  Nguyen et al. teach both the SARS-COV2 3CL inhibitory activity of Clevidiprine as well as suggesting the treatment of COVID-19 itself.  
	One of ordinary skill in the art would expect that the SARS-COV2 3CL inhibitory activity identified by Nguyen et al  to be present in the known drug Bepridil. Therefore one of ordinary skill in the art would have been guided by the prior art to use the invention as claimed in the treatment of COVID-19, with a reasonable expectation of success.  
	And, as noted by the court in In re Font, 675 F.2d 297 (CCPA 1982), an express suggestion to substitute one equivalent component, (i.e., an equivalent calcium channel blocker) for another is not necessary to render such substitution obvious. In the instant case, (1) the prior art element of Nguyen et al. performs the function specified in the claim with only insubstantial differences; (2) the claimed component (i.e., Bepridil) and its function was known in the art; (3) a person of ordinary skill in the art would have recognized the interchangeability of the elements and could have substituted one known element for another; and (4) the results of the substitution would have been predictable.
	As such, claims 1, 2, 8-10, 14 and 15 are prima facie obvious.

	Claim 3 is drawn to claim 1, and limits wherein the patient has severe COVID-19-related symptoms. Claim 4 is drawn to claim 1, and limits wherein the patient has mild COVID- 19-related symptoms. Claim 5 is drawn to claim 1, and limits wherein the patient is asymptomatic for COVID-19-related symptoms but has been infected with SARS-CoV-2. Claim 6 is drawn to claim 1, and limits wherein the patient is at high risk for infection with SARS-CoV-2. Claim 7 is drawn to claim 1, and limits wherein the treatment is a prophylactic treatment of the patient prior to infection with SARS-CoV-2.
	Claim 11 is drawn to claim 10, and limits wherein the patient has severe COVID-19-related symptoms. Claim 12 is drawn to claim 10, and limits wherein the patient has mild COVID- 19-related symptoms. Claim 13 is drawn to claim 10, and limits wherein the patient is asymptomatic for COVID-19-related symptoms but has been infected with SARS-CoV-2.
	Since Nguyen et al. in view of GlobalRPH suggest a method of administering bepridil to any patient having or at risk for COVID-19, wherein said method provides inhibition of severe acute respiratory syndrome-coronavirus 2 (SARS-CoV-2) main protease (MPro), every patient having or at risk for COVID-19 is inherently being treated, including those having mild symptoms, severe symptoms, or being asymptomatic for symptoms.
	As such, claims 3-7 and 13-15 are prima facie obvious.

Conclusion
9.	In conclusion, claims 1-20 are present in the application. Claims 16-20 are withdrawn from consideration as directed to a non-elected invention. Claims 1-15 are rejected. No claim is currently allowable. 

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628

/CRAIG D RICCI/Primary Examiner, Art Unit 1611